AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT made and entered into as of the first day of October,
2002, and hereby amended and restated as of the first day of June, 2007, by and
between FIRST NATIONAL CORPORATION, a Virginia corporation, hereinafter called
the “Corporation”, and DENNIS A. DYSART hereinafter called “Employee”, and
provides as follows:

RECITALS

WHEREAS, the Corporation is a bank holding company engaged in the operation of a
bank; and

WHEREAS, Employee has been involved in the management of the business and
affairs of the Corporation and, therefore, possesses managerial experience,
knowledge, skills and expertise in such type of business; and

WHEREAS, the continued employment of Employee by the Corporation is in the best
interests of the Corporation and Employee; and

WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s continued employment by the Corporation as hereinafter set forth;

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:

Section 1. Employment. (a) Employee shall be employed as the Executive Vice
President and Chief Administrative Officer of the Corporation and its wholly
owned subsidiary, First Bank. He shall perform such services for the Corporation
and/or one or more Affiliates as may be assigned to Employee by the Corporation
from time to time upon the terms and conditions hereinafter set forth.
Employee’s services shall be rendered in a senior management or executive
capacity and shall be of the type for which he is suited by background and
training.

(b) References in this Agreement to services rendered for the Corporation and
compensation and benefits payable or provided by the Corporation shall include
services rendered for and compensation and benefits payable or provided by any
Affiliate. References in this Agreement to the “Corporation” also shall mean and
refer to each Affiliate for which Employee performs services. References in this
Agreement to “Affiliate” shall mean any business entity that, directly or
indirectly, through one or more intermediaries, is controlled by the
Corporation.

Section 2. Term. The term of this Agreement shall at all times be two (2) years,
which means that at the end of every day, the term of this Agreement shall be
extended for one day. With thirty (30) days notice, however, either party may
notify the other that the term of this Agreement shall no longer be extended and
that this Agreement will terminate two (2) years after the effective date of
such notice.

Section 3. Exclusive Service. Employee shall devote his best efforts and full
time to rendering services on behalf of the Corporation in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to executive officers of banks.

Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $157,500.00 payable on such
terms and in such installments as the parties may from time to time mutually
agree upon. The Board of Directors, in its discretion, may increase Employee’s
base salary during the term of this Agreement; provided, however, that
Employee’s salary after being increased may not be decreased.

(b) The Corporation shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Corporation. The
Corporation shall also withhold and remit to the proper party any amounts agreed
to in writing by the Corporation and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required.

 

30



--------------------------------------------------------------------------------

(c) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Corporation.

Section 5. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in any employee benefit plan maintained by the
Corporation for which he is or will become eligible on such terms as the Board
of Directors may, in its discretion, establish, modify or otherwise change.

Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.

Section 7. Expense Account. The Corporation shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Corporation’s business. Such expenses will include business meals, out-of-town
lodging and travel expenses. Employee agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement. The Corporation
agrees to make prompt payment to Employee following receipt and verification of
such reports. Such payment shall be made no later than March 15 following the
calendar year in which the expense was incurred.

Section 8. Personal and Sick Leave. Employee shall be entitled to the same
personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Corporation.

Section 9. Vacations. Employee shall be entitled vacations in accordance with
policies the Board of Directors sets for all full time employees of the
Corporation and during which Employee’s compensation hereunder shall continue to
be paid.

Section 10. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Employee under Sections 11, 12
and 13.

(b) Employee’s employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.

(c) Except as otherwise provided in this Section 10(c), this Agreement shall
terminate upon death of Employee. In such event the Corporation shall pay to the
estate of Employee the compensation including salary and accrued bonus, if any,
which otherwise would be payable to Employee through the end of the month in
which his death occurs. In addition, Employee’s death is not intended to, and
shall not, prevent amounts to which Employee would have been entitled under
Sections 10(d)(2) or 10(i) had he lived from being paid under this Agreement to
Employee’s estate or beneficiaries at the time or times such amounts would have
been paid had Employee lived.

(d)(1) The Corporation may terminate Employee’s employment other than for
“Cause,” as defined in Section 10(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for “Good Reason”, as hereafter
defined.

(2) If the Corporation terminates the Employee’s employment without Cause or the
Employee resigns for Good Reason, then in either event:

(i)(A) The Employee shall be paid for the remainder of the then current term of
this Agreement, at such times as payment was theretofore made, the salary
required under Section 4 (taking into account any salary increases) that the
Employee would have been entitled to receive during the remainder of the then
current term of this Agreement had such termination not occurred.

(B) Notwithstanding the foregoing, if such termination or resignation occurs
within one year after a Change of Control (as defined below), the time at which
the amount described in Section 10(d)(2)(i)(A) is paid shall be determined not
under that Section but under Section 10(i), below.

 

31



--------------------------------------------------------------------------------

(C) Further, payments due under Section 10(d)(2)(i)(A), Section 10(d)(2)(iii),
or Section 10(d)(3) and made to a Key Employee shall commence or be paid on the
first day of the month following the six-month anniversary of the Employee’s
termination or resignation. The initial payment made under the preceding
sentence shall include amounts that would have been paid under
Section 10(d)(2)(i)(A), Section 10(d)(2)(iii), or Section 10(d)(3) through the
date of such initial payment had the Employee not been a Key Employee. This
Section 10(d)(2)(i)(C) shall apply to amounts payable to a Key Employee under
Section 10(d)(2)(i)(A) even if the timing of the payments is determined under
Section 10(i); and

(ii) The Corporation shall maintain in full force and effect for the continued
benefit of the Employee for the remainder of the then current term of this
Agreement all employee welfare benefit plans and programs or arrangements in
which the Employee was entitled to participate immediately prior to such
termination, provided that continued participation is possible under the general
terms and provisions of such plans and programs. In the event that Employee’s
participation in any such plan or program is barred, the Corporation shall
arrange to provide the Employee with benefits substantially similar to those
which the Employee was entitled to receive under such plan or program. Payments
under this Section 10(d)(2)(ii) that do not constitute (i) welfare benefits
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury Regulations thereunder (the “409A Regulations”) or
(ii) reimbursed medical expenses exempt under 409A Regulations
Section 1.409A-1(b)(9)(v)(B) shall be limited in the aggregate to the applicable
dollar amount under Code Section 402(g)(1)(B) for the year of the separation
from service. In addition, any benefits provided to a Key Employee under this
Section 10(d)(2)(ii) that are considered deferred compensation subject to Code
Section 409A shall not commence until the first day of the month following the
six-month anniversary of the Employee’s termination or resignation. All
determinations required under this Section 10(d)(2)(ii) shall be made by
independent counsel selected by the Corporation and reasonably acceptable to the
Employee or Key Employee, in accordance with Code Section 409A, the 409A
Regulations and other applicable guidance; and

(iii) The Employee shall receive a payment in cash on the date his employment
terminates equal to the amount of any cash bonus paid to him in respect of the
fiscal year of the Corporation prior to the fiscal year in which his employment
terminates, multiplied by a fraction, the numerator of which is the number of
days that elapse before the date his employment terminates in the fiscal year of
the Corporation in which his employment terminates and the denominator of which
is three hundred sixty-five (365).

(3) If, (1) pursuant to the second sentence of Section 2 of this Agreement, the
Corporation notifies Employee that this Agreement shall no longer be extended,
(2) the Employee’s employment by the Corporation does not terminate during the
two (2) years after the effective date of such notice and (3) the Employee’s
employment by the Corporation terminates after such two (2) year period, then,
beginning on the first day of the month that follows the month in which his
employment terminates and continuing for the succeeding eleven (11) months, the
Corporation shall pay to the Employee an amount equal to one-twelfth (1/12) of
his then current salary.

Notwithstanding the foregoing, at any time after payments begin under the
preceding paragraph, the Corporation may, for any reason and without liability,
terminate all payments under this Section 10(d)(3); provided, however, from and
after the date that the Corporation terminates such payments pursuant to this
Section 10(d)(3), the Employee shall no longer be bound by Section 12; and
provided further, if the Employee breaches Section 11 or any provision of
Section 12 while receiving payments under this Section 10(d)(3) (or during any
delay in the receipt of payment required by Code Section 409A) and, pursuant to
Section 10(d)(4), the Corporation then terminates payments on account of such
breach, the Employee shall remain bound by Section 12.

(4) Notwithstanding anything in this Agreement to the contrary, if Employee
breaches Section 11 or 12, Employee will not thereafter be entitled to receive
any further compensation or benefits pursuant to this Section 10(d). In
addition, notwithstanding anything in this Agreement to the contrary, the
Corporation shall not be required to make any payment that is prohibited by the
terms of the regulations presently found at 12 C.F.R. part 359 or to the extent
that any other governmental approval of the payment required by law is not
received.

(5) For purposes of this Agreement, “Good Reason” shall mean:

(i) The assignment of duties to the Employee by the Corporation which result in
the Employee having significantly less authority or responsibility than he has
on the date hereof, without his express written consent;

(ii) Requiring the Employee to maintain his principal office anywhere outside of
the Virginia Counties of Frederick, Warren and Shenandoah, or cities located
therein;

 

32



--------------------------------------------------------------------------------

(iii) The failure of the Corporation to provide the Employee with substantially
the same fringe benefits that are provided to him at the inception of this
Agreement;

(iv) The Corporation’s failure to comply with any material term of this
Agreement;

(v) The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 14 hereof; or

(vi) The Corporation’s elimination, on or after a Change of Control, of any
benefit plan, program or arrangement (including without limitation a
tax-qualified retirement plan) or any change, made on or after a Change of
Control, to such plan, program or arrangement that reduces the value of the
affected benefit to the Employee.

(6) For purposes of this Agreement, “Key Employee” shall mean any Employee who,
as of December 31 of any calendar year, satisfies the requirement of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with Treasury
Regulations thereunder and disregarding Code Section 416(i)(5)). An Employee who
meets the criteria set forth in the preceding sentence will be considered a Key
Employee for purposes of this Agreement for the 12-month period commencing on
the next following April 1. For example, an Employee who meets the definition of
Key Employee as of December 31, 2008, will be considered a Key Employee from
April 1, 2009 through March 31, 2010, when applying the special rules for Key
Employees found in this Agreement.

(e) The Corporation shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for Employee’s
failure, neglect or refusal to perform his duties and responsibilities without
the same being corrected after ten days prior written notice or termination
because of his personal dishonesty, incompetence, willful misconduct, breach of
a fiduciary duty involving personal profit, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) conviction of
a felony or of a misdemeanor involving moral turpitude, misappropriation of the
Corporation’s assets (determined on a reasonable basis) or those of its
Affiliates, or material breach of any other provision of this Agreement.
Termination for Cause also shall include termination as a result of the
Employee’s failure to correct a material deficiency in the performance of his
duties within 60 days after a written notice from the Board of Directors or such
other reasonable period of time specified by the Board of Directors if such
deficiency cannot be cured within 60 days. Any notice given under this
subsection shall state that it is a notice pursuant to Section 10(e) of this
Agreement and shall set forth the Board’s complaints in detail sufficient to
allow Employee to understand and correct them. In the event Employee’s
employment under this Agreement is terminated for Cause, Employee shall
thereafter have no right to receive compensation or other benefits under this
Agreement.

(f) The Corporation may terminate Employee’s employment under this Agreement,
after having established the Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Corporation shall terminate effective on the 90th day after
receipt of such notice if within 90 days after such receipt Employee shall fail
to return to the full-time performance of the essential functions of his
position (and if Employee’s disability has been established pursuant to the
definition of “disability” set forth below). For purposes of this Agreement,
“disability” means either (i) disability which after the expiration of more than
13 consecutive weeks after its commencement is determined to be total and
permanent by a physician selected and paid for by the Corporation or its
insurers, and acceptable to Employee or his legal representative, which consent
shall not be unreasonably withheld or (ii) disability as defined in the policy
of disability insurance maintained by the Corporation or its Affiliates for the
benefit of Employee, whichever shall be more favorable to Employee.
Notwithstanding any other provision of this Agreement, the Corporation shall
comply with all requirements of the Americans with Disabilities Act, 42 U.S.C. §
12101 et. seq.

(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Corporation’s affairs by a notice served pursuant to the
Federal Deposit Insurance Act, the Corporation’s obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Corporation may in its discretion (i) pay Employee all or part of the
compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended. If any payment of withheld compensation is made under this
Section 10(g) in the Corporation’s sole discretion, it shall be made by March 15
following the calendar year in which the charges in the applicable notice are
dismissed.

(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Corporation’s affairs by an order issued under the Federal
Deposit Insurance Act or the Code of Virginia, all obligations of the
Corporation under this Employment Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.

 

33



--------------------------------------------------------------------------------

(i)(1) If Employee’s employment is terminated without Cause or if he resigns for
Good Reason within one year after a Change of Control shall have occurred, then
on Employee’s last day of employment with the Corporation, the Corporation shall
pay to Employee as compensation for services rendered to the Corporation and its
Affiliates a lump sum cash amount (subject to any applicable payroll or other
taxes required to be withheld) equal to the excess, if any, of 299% of
Employee’s “annualized includable compensation for the base period”, as defined
in Code Section 280G, over the total amount payable to Employee under
Section 10(d). In addition, under such circumstances, if an election has been
made pursuant to Section 10(i)(2), below, the amount to which Employee is
entitled under Section 10(d)(2)(i) shall not be subject to the payment schedule
called for under Section 10(d)(2)(i) but instead shall be paid in accordance
with such election.

(2) Employee may elect, prior to December 31, 2007, to have the total cash
amount to which he is entitled under Sections 10(d)(2)(i) and 10(i)(1) paid in a
single lump sum or in 24 or 36 equal monthly installments, with the lump sum or
first installment paid on the date of termination or resignation and the
remaining installments, if any, paid on the first day of each succeeding month.
Such election shall not apply to amounts otherwise payable in the year the
election is made nor cause amounts to be paid in the year the election is made
that would not otherwise be payable in that year. Subsequent changes to the time
or form of payment of such cash amount shall be made only in accordance with
Code Section 409A, the 409A Regulations, and other applicable guidance,
including any transition rules promulgated by the Internal Revenue Service.

(3) Notwithstanding the foregoing, the timing of an amount payable to a Key
Employee under the first sentence of Section 10(i)(1) (whether or not subject to
an installment election) above shall be determined as follows: the lump sum
payment shall be made or installments shall commence on the first day of the
month following the six-month anniversary of the Key Employee’s termination or
resignation date. The initial payment made under the preceding sentence shall
include amounts that would have been paid under the first sentence of
Section 10(i)(1) through the date of such initial payment had the Employee not
been a Key Employee.

(4) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within two years
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

(5) It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on Employee under
Section 4999 of the Code. If the independent accountants serving as auditors for
the Corporation on the date of a Change of Control (or any other accounting firm
designated by the Corporation) determine that some or all of the payments or
benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change of Control, would be nondeductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to one dollar less than the maximum amount which may be paid without
causing any such payment or benefit to be nondeductible. The determination made
as to the reduction of benefits or payments required hereunder by the
independent accountants shall be binding on the parties. Employee shall have the
right to designate within a reasonable period, which payments or benefits will
be reduced; provided, however, that if no direction is received from Employee,
the Corporation shall implement the reductions in its discretion.

Section 11. Confidentiality/Nondisclosure. Employee covenants and agrees that
any and all information concerning the customers, businesses and services of the
Corporation of which he has knowledge or access as a result of his association
with the Corporation in any capacity, shall be deemed confidential in nature and
shall not, without the proper written consent of the Corporation, be directly or
indirectly used, disseminated, disclosed or published by Employee to third
parties other than in connection with the usual conduct of the business of the
Corporation. Such information shall expressly include, but shall not be limited
to, information concerning the Corporation’s trade secrets, business operations,
business records, customer lists or other customer information. Upon termination
of employment Employee shall deliver to the Corporation all originals and copies
of

 

34



--------------------------------------------------------------------------------

documents, forms, records or other information, in whatever form it may exist,
concerning the Corporation or its business, customers, products or services. In
construing this provision it is agreed that it shall be interpreted broadly so
as to provide the Corporation with the maximum protection. This Section 11 shall
not be applicable to any information which, through no misconduct or negligence
of Employee, has previously been disclosed to the public by anyone other than
Employee.

Section 12. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the date that
Employee is (for any reason) no longer employed by the Corporation or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co-partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a ten
(10) mile straight-line radius of any office operated by the Corporation on the
date Employee’s employment terminates; or (ii) solicit, or assist any other
person or business entity in soliciting, any depositors or other customers of
the Corporation to make deposits in or to become customers of any other
financial institution conducting a Competitive Business; or (iii) induce any
individuals to terminate their employment with the Corporation or its
Affiliates. As used in this Agreement, the term “Competitive Business” means all
banking and financial products and services that are substantially similar to
those offered by the Corporation on the date that Employee’s employment
terminates. Except as otherwise expressly provided in Section 10(d)(3) of this
Agreement, the parties intend that the covenants and restrictions in this
Section 12 be enforceable against Employee regardless of the reason that his
employment by the Corporation may terminate and that such covenants and
restrictions shall be enforceable against Employee even if this Agreement
expires after a notice of nonrenewal given by Employee or the Corporation under
Section 2 of this Agreement.

Section 13. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 11 and 12
above are reasonable in scope, length of time and geographic area and are
necessary for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Employee of any of the
provisions of Sections 11 or 12 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it may seek any
and all legal or equitable relief available to it, specifically including, but
not limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and actual attorneys’ fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 11 or
Section 12. The covenants contained in Sections 11 and 12 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and restrictions set forth in
Section 12 above is unenforceable as being overbroad as to time, area or scope,
the court may strike the offending provision or reform such provision to
substitute such other terms as are reasonable to protect the Corporation’s
legitimate business interests.

Section 14. Binding Effect/Assignability. This Employment Agreement shall be
binding upon and inure to the benefit of the Corporation and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, nor any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, stock or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Employee to
the compensation described in Sections 10(d) and 10(i). As used in this
Agreement, “Corporation” shall mean First National Corporation, a Virginia
corporation, and any successor to its respective business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 14 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

Section 15. Governing Law. This Employment Agreement shall be subject to and
construed in accordance with the laws of Virginia.

Section 16. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

Section 17. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Employee to his last
known address.

 

35



--------------------------------------------------------------------------------

Section 18. Entire Agreement.

(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.

(b) This Employment Agreement may be executed in one or more counterparts, each
of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.

Section 19. Amendment and Waiver. This Employment Agreement may not be amended
except by an instrument in writing signed by or on behalf of each of the parties
hereto. No waiver of any provision of this Employment Agreement shall be valid
unless in writing and signed by the person or party to be charged.

Section 20. Case and Gender. Wherever required by the context of this Employment
Agreement, the singular or plural case and the masculine, feminine and neuter
genders shall be interchangeable.

Section 21. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

Section 22. Code Section 409A. This Employment Agreement is intended to satisfy
the requirements of Code Section 409A, the 409A Regulations, and other guidance,
including transition rules, issued thereunder. Each provision and term of this
Employment Agreement should be interpreted accordingly, but if any provision or
term would be prohibited by or inconsistent with Code Section 409A, the 409A
Regulations, or such other guidance, the parties agree that such provision or
term may be amended to the extent necessary to comply with or qualify for an
exemption from Code Section 409A, the 409A Regulations, and such other guidance,
in a manner determined by independent counsel selected by the Corporation and
reasonably acceptable to Employee.

IN WITNESS WHEREOF, the Corporation has caused this amended and restated
Employment Agreement to be signed by its duly authorized officer and Employee
has hereunto set his hand and seal on the      day of                     ,
2007.

 

    FIRST NATIONAL CORPORATION       By:  

 

    Title:   President and Chief Executive Officer   ATTEST:        

 

          EMPLOYEE      

/s/ Dennis A. Dysart

  (SEAL)     Dennis A. Dysart   ATTEST:        

 

       

 

36